Citation Nr: 1622341	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral testicular epididymitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine strain with left lower extremity radiculopathy. 

3.  Entitlement to an initial evaluation in excess of 10 percent for status post right retinal detachment surgery with vitreous floaters and retina scar. 

4.  Entitlement to an initial compensable evaluation for right wrist strain.

5.  Entitlement to an initial compensable evaluation for left wrist strain.

6.  Entitlement to an initial evaluation for left knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Since then, the Veteran's claims have been transferred to the jurisdiction of the RO in Portland, Oregon.  

In deciding these claims, the Board has reviewed the electronic file (Virtual VA and Veterans Benefits Management System (VBMS)).

The issues of entitlement to increased initial ratings for lumbar spine strain with left lower extremity radiculopathy, status post right retinal detachment surgery with vitreous floaters and retina scar, bilateral wrist strain, and left knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral testicular epididymitis is related to the Veteran's active service.





CONCLUSION OF LAW

The criteria for service connection for bilateral testicular epididymitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral testicular epididymitis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On review of the Veteran's service treatment records, a November 2006 pre-screen report of medical history did not reveal any testicular problems.  On December 2006 enlistment report of medical history, the Veteran denied ever having a tumor, growth, cyst, or cancer.  On accompanying enlistment report of medical examination, a clinical evaluation of the Veteran's external genitalia was normal.  

In June 2010, the Veteran indicted that he has had constant pain localized to the testis for the past two and a half years.  He stated that he took naproxen once a day.  He reported that he still had pain in his bilateral testicles that has not gotten any better.  He denied any history of trauma or injury.  His left epididymis was tender to palpation and his prostate was enlarged.  He was diagnosed with prostatitis and placed on naproxen and doxycycline.  

In June 2010, the Veteran presented for follow-up regarding prostatitis.  The examiner noted that the Veteran was previously placed on naproxen and doxycycline, but his pain became worse with doxycycline.  On examination, he had epididymal pain and was assessed with epididymitis.  He was placed on levaquin.

Subsequently, in June 2010, the Veteran presented for a follow up for epididymitis and complaints of pain in his bilateral testicles.  The examiner noted that the Veteran was previously prescribed levaquin and percocet for pain as needed.  The Veteran reported that his symptoms were not any better and that after taking levaquin, the pain was worse with walking.  One examination, palpation to the right lower quadrant elicited shooting pain to umbilicus and there was mild tenderness throughout abdomen with mild supra pubic pain.  The examiner noted that the Veteran was previously diagnosed with prostatitis.  The assessment reported that as the Veteran's prostate has been mildly enlarged and the doxycycline/levaquin regiments have not resolved his symptoms, it was unlikely that this was prostatitis.  

On November 2010 separation report of medical history, the Veteran indicated that he had a tumor, growth, cyst, or cancer and clarified that he had a small cyst in his left testicle.  The examiner confirmed on examination that there was a small cyst in the left epididymal head.  On November 2010 separation report of medical assessment, the Veteran reported that compared to his last medical assessment/physical examination his testicle cyst, epididymitis, and prostatitis, among other things, was worse.  

On November 2010 pre-discharge compensation claim, the Veteran filed a claim for bilateral testicular epididymitis.  

On January 2011 VA examination, the Veteran indicated that symptoms of his testicular epididymitis began in August 2007.  He reported that he did not sustain any trauma to his genitals or genitourinary system.  He asserted that he was diagnosed with testicular epididymitis in 2010.  He claims that he experiences back pain, lower abdominal pain, and testicular pain.  After examination, the Veteran was diagnosed with testicular epididymitis in remission.  The examiner noted that the subjective factors included the history reported by the Veteran and the objective factors included a normal physical examination.  

In his May 2012 notice of disagreement (NOD), the Veteran reported that he has had pain in his testicles since mid-to-late 2007.  He explained that he really started to notice the pain after a fast paced morning run in his boots and "cammies".  He indicated that the inseam in the "cammies" repeatedly rose up into his testicles and caused immense pain even with wearing trousers in an effort to prevent it from happening again.  He described feeling immense pain in one or both testicles occurring usually two to three times a week and occasionally more often.  He indicated that he was ultimately diagnosed by a doctor with epididymitis.  He alleged that pain has continued since he was discharged from service.

The preponderance of the evidence indicates that, to the extent the Veteran currently has a bilateral testicular epididymitis condition (which, appeared to be in remission at the time of the January 2011 VA examination), such symptomatology as likely as not had its origin during his period of active military service.  As noted above, the VA examiner considered the Veteran's description of symptoms he experienced in the military and diagnosed him with testicular epididymitis in remission based on the Veteran's subjective reports and normal physical findings at the time of the examination.  The Board notes that the examiner did not appear to review the Veteran's claims file and service treatment records, which included in-service documentation of intermittent objective findings of pain and tenderness in the Veteran's testicles and surrounding areas.  Specifically, there were objective findings of the right lower quadrant eliciting shooting pain to umbilicus, mild tenderness throughout abdomen with mild supra pubic pain, and tenderness to left epididymis on palpation; as well an enlarged prostate.  Also, around the time the Veteran filed his pre-discharge compensation claim in November 2010, a small cyst in the left epididymal head was found on the November 2010 separation report of medical history.  Furthermore, on his November 2010 separation report of medical assessment, the Veteran suggested that he still had symptoms associated with his testicle cyst, epididymitis, and prostate.  Accordingly, based on the Veteran's lay description, which has been supported by his in-service treatment records as well as the January 2011 VA examiner's assessment, the Veteran's historical diagnosis of testicular epididymitis is at least as likely as not related to military service.  This is felt to be the case notwithstanding the fact that, the January 2011 VA examiner described the Veteran's testicular epididymitis as in remission.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim was received in November 2010, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, and with the resolution of all reasonable doubt in the Veteran's favor, an award of service connection for bilateral testicular epididymitis is in order.


ORDER

Entitlement to service connection for bilateral testicular epididymitis is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

The Veteran contends that his service-connected lumbar spine strain with left lower extremity radiculopathy, status post right retinal detachment surgery with vitreous floaters and retina scar, bilateral wrist strain, and left knee osteoarthritis disabilities are more severe than currently rated.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected lumbar spine strain with left lower extremity radiculopathy, status post right retinal detachment surgery with vitreous floaters and retina scar, bilateral wrist strain, and left knee osteoarthritis disabilities in January 2011, more than five years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's disabilities have worsened since the last VA examination.  In his May 2012 NOD, he reported that his back symptoms have been keeping him awake at night, he sometimes involuntarily drops things with his left hand due to sharp pain in his wrist, he loses grip with his right hand, his left knee pops out and locks his leg in position, and he has right eye pain that causes headaches, all of which were not reported on his prior examinations in January 2011.  Also, in the April 2015 Appellant's Brief, the Veteran's representative specifically reported that the appellant contends that his service-connected disability on appeal have increased in severity.  As worsening symptomatology has been alleged, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected lumbar spine strain with left lower extremity radiculopathy, status post right retinal detachment surgery with vitreous floaters and retina scar, bilateral wrist strain, and left knee osteoarthritis disabilities.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

In his May 2012 NOD, the Veteran also indicated that he was attempting to schedule appointments regarding his service-connected conditions; however, the record is not clear as to whether or not the Veteran eventually obtained treatment for the appealed disabilities.   Thus, on remand, the AOJ should attempt to obtain any additional relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for his lumbar spine strain with left lower extremity radiculopathy, status post right retinal detachment surgery with vitreous floaters and retina scar, bilateral wrist strain, and left knee osteoarthritis disabilities, to include the dates of any such treatment.  

The Veteran shall be asked to complete authorizations for VA to obtain all records of his treatment from any sufficiently identified private treatment provider or to submit such records himself.   

All attempts to obtain treatment records should be properly documented.

2.  After all available records have been associated with the electronic file, the Veteran should be afforded an appropriate VA examination(s) to determine the current nature and severity of his service-connected lumbar spine strain with left lower extremity radiculopathy, bilateral wrist strain, and left knee osteoarthritis disabilities.  The electronic file, to include a copy of this remand, must be made available to and be reviewed by the examiner(s), and the examination report(s) should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's lumbar spine strain with left lower extremity radiculopathy, bilateral wrist strain, and left knee osteoarthritis disabilities should be noted.

The examiner(s) should specifically identify: (1) range of motion of the Veteran's thoracolumbar spine, bilateral wrists, and left knee, including motion accompanied by pain, in degrees; (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) a discussion of any incapacitating episodes the Veteran experiences due to his lumbar spine disability.  If the Veteran's thoracolumbar spine, bilateral wrists, and left knee are ankylosed, this should be made clear.

An examiner must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine, to include radiculopathy.  Concerning any found neurological symptoms, an examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

A complete rationale must be provided for each opinion expressed.
 
3.  After all available records have been associated with the electronic file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected status post right retinal detachment surgery with vitreous floaters and retina scar.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions with respect to the status post right retinal detachment surgery with vitreous floaters and retina scar.  All symptoms and functional effects of the right eye disability should be set forth, including any impairment of central visual acuity, visual field loss, or incapacitating episodes due to the right eye disability.  The VA examiner must also specifically address whether the Veteran has headaches that are residuals of and attributable to the service-connected status post right retinal detachment surgery with vitreous floaters and retina scar.

A complete rationale must be provided for each opinion expressed.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


